t c summary opinion united_states tax_court paul thaddeus banach petitioner v commissioner of internal revenue respondent docket no 8039-09s filed date paul thaddeus banach pro_se randall b childs for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and an accuracy-related_penalty under sec_6662 and b of dollar_figure the issues for decision are whether lump-sum payments made by petitioner to his former wife in are deductible as alimony under sec_215 and whether petitioner is liable for the accuracy-related_penalty we hold that the lump-sum payments are not deductible as alimony and that petitioner is not liable for the accuracy-related_penalty background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of florida when the petition was filed petitioner and deborah banach ms banach married in on date petitioner and ms banach entered into a marital settlement agreement the agreement with respect to alimony the agreement states alimony the husband shall pay to the wife lump sum alimony as follows dollar_figure cash prior to the entry of the final judgment and an additional dollar_figure cash within days after the entry of the final judgment and an additional payment of dollar_figure cash within days after the entry of the final judgment this payment satisfies the husband’s alimony obligation and the wife waives any other form of alimony temporary permanent periodic rehabilitative etc the payment of these amounts is enforceable by contempt the agreement did not specify whether the lump-sum payments would terminate upon ms banach’s death on date petitioner paid ms banach dollar_figure that same day the final judgment of dissolution of marriage the judgment was entered in the circuit_court of the twelfth judicial circuit in and for manatee county florida the judgment states in part that t he marital settlement agreement is approved and made a part of this final judgment by reference and the parties are ordered to comply with the same on date petitioner paid ms banach dollar_figure on his federal_income_tax return petitioner claimed a deduction of dollar_figure for alimony paid to ms banach in determining whether the dollar_figure lump-sum alimony was deductible petitioner consulted an attorney and an accountant and called the irs hotline each person queried assured petitioner that the lump-sum alimony was indeed deductible in a notice_of_deficiency respondent determined the payments were not alimony and therefore disallowed the claimed deduction respondent also determined that petitioner was liable for the accuracy-related_penalty based on negligence or disregard of rules or regulations discussion a alimony deduction generally property_settlements or equitable divisions of marital property incident to a divorce are not taxable events and do not give rise to a deduction sec_1041 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir on the other hand payments made or received as alimony or separate_maintenance generally are deductible by the payor spouse under sec_215 and includable in the gross_income of the payee spouse under sec_61 and sec_71 the term alimony means any alimony as defined in sec_71 sec_71 provides a four-step inquiry for determining whether a payment is alimony or separate_maintenance sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse payments are deductible as alimony only if all four requirements of sec_71 are met both parties agree that petitioner’s payments to ms banach satisfied the requirements set out in sec_71 b and c payment was made in cash pursuant to a divorce_or_separation_instrument as described in sec_71 and the payment was not ineligible for the sec_71 and sec_215 deduction inclusion scheme at the time of payment petitioner and ms banach were not members of the same household the disagreement in this case is solely about whether the lump-sum alimony payments satisfied sec_71 which requires that there be no liability to make any payment after the death of the payee spouse 123_tc_258 if the payor would remain liable for the payments after the payee’s death none of the payments are alimony sec_1 1t b q a-10 temporary income_tax regs fed reg date in determining whether such an obligation exists we first turn to the applicable instrument gilbert v commissioner tcmemo_2003_92 affd sub nom 94_fedappx_126 3d cir because the agreement is silent on whether the lump-sum payments would survive ms banach’s death we look to state law to determine whether the payments would terminate by operation of florida law id in 387_us_456 the supreme court of the united_states addressed the means for determining state law in the context of a federal tax case and stated that the state’s highest court is the best authority on its own law florida’s alimony statute specifically permits a trial_court to award alimony in the form of periodic_payments lump-sum payments or both fla stat ann sec_61 west by definition ‘lump-sum alimony’ is a fixed and certain amount the right to which is vested in the recipient and which is not therefore subject_to increase reduction or termination in the event of any contingency specifically including those of death or remarriage boyd v boyd so 2d fla dist ct app according to the florida supreme court an award of lump-sum alimony survives the death of both the obligor and the obligee see canakaris v canakaris so 2d fla see also fla stat ann sec_61 west filipov v filipov so 2d fla dist ct app thus it seems clear that petitioner’s lump-sum alimony payments to ms banach would not meet the requirement of sec_71 for deduction eligibility accordingly we hold that petitioner’s deduction of the dollar_figure paid to his former wife in was improper as it did not meet the definition of alimony under sec_71 b sec_6662 penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 the commissioner bears the burden of production sec_7491 but if satisfied the taxpayer then bears the ultimate burden of persuasion 116_tc_438 sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account the pertinent facts and circumstances and can include reasonable reliance on the advice of a professional tax adviser sec_1_6664-4 income_tax regs after considering the totality of the facts and circumstances we are satisfied that petitioner who consulted an attorney and an accountant and called the irs hotline before claiming the deduction in issue acted in good_faith and comes within the reasonable_cause exception of sec_6664 accordingly we hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered for respondent as to the deficiency in tax and for petitioner as to the accuracy- related penalty
